Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,21-22,24-25,27-29,31-33,36-38 and 40-43 are allowed.

The following is an examiner’s statement of reasons for allowance:  By this amendment, the previously identified allowable subject matter of claim 30, now cancelled, is incorporated into independent claims 1, 32, and 37.
The amendments also strike out “the performance”, obviating the rejection for lack of antecedent basis under 35 U.S.C. 112(b).
Although the prior art, Karczewicz, generally discloses basing a context model of a current block based on the intra prediction mode(s) of neighboring blocks (Column 38, lines 42-57), there is no explicit disclosure to determine a probability model for the syntax element of the current block based on whether the prediction mode of an adjacent block is an affine inter mode or a sub-block merge mode, as in claim 28, a matrix weighted intra prediction mode, as in claim 30, or a planar mode, as in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425